         Case 5:20-cv-00952-PRW Document 6 Filed 11/23/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA


ANTHONY LEE PITT,                            )
                                             )
              Petitioner,                    )
                                             )
v.                                           )          Case No. CIV-20-00952-PRW
                                             )
STATE OF OKLAHOMA,                           )
                                             )
              Respondent.                    )


                                           ORDER

       On October 28, 2020, United States Magistrate Judge Suzanne Mitchell issued a

Report and Recommendation (Dkt. 5) in this action, recommending that Petitioner’s

“Appeal for Earned Credit/ Discharge Sentence” (Dkt. 1) be dismissed without prejudice

for his failure to prosecute the action.

       Petitioner was advised that he had a right to object to the Report and

Recommendation by November 18, 2020, in accordance with 28 U.S.C. § 636 and Federal

Rule of Civil Procedure 72, and that failure to make a timely objection would waive any

right to appellate review of the factual and legal issues addressed in the Report and

Recommendation (Dkt. 5). No objections have been filed as of this date. Having failed to

object, Petitioner has accordingly waived his right to appellate review of the factual and

legal issues addressed in the Report and Recommendation (Dkt. 5). 1


1
  United States v. One Parcel of Real Prop., 73 F.3d 1057, 1059–60 (10th Cir. 1996);
Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991); cf. 28 U.S.C. § 636(b)(1)
(requiring a district judge to “make a de novo determination of those portions of the report
                                             1
         Case 5:20-cv-00952-PRW Document 6 Filed 11/23/20 Page 2 of 2




      Upon review of the Report and Recommendation (Dkt. 5), the Court:

       (1)   ADOPTS in full the Report and Recommendation (Dkt. 5) issued by the
             Magistrate Judge on October 28, 2020; and

      (2)    DISMISSES WITHOUT PREJUDICE Petitioner’s “Appeal for Earned
             Credit/ Discharge Sentence” (Dkt. 1).

      IT IS SO ORDERED this 23rd day of November, 2020.




or specified proposed findings or recommendations to which objection is made” but
otherwise permitting a district judge to review the report and recommendations under any
standard it deems appropriate).

                                           2
